PER CURIAM.
The plaintiff property owner filed an action challenging the validity of a zon*49ing ordinance. The effort was rejected and we approve the findings and decision of the trial court and say that no reversible error has been demonstrated.
Additionally, we are of the opinion that the property owner had such notice and forewarning of the pending enactment of the ordinance, — coupled with the conduct of the owner, — as would prevent it from invoking equitable estoppel against the defendant City. See City of Ft. Lauderdale v. Lauderdale Industrial Sites, Fla.App.1957, 97 So.2d 47; Sharrow v. City of Dania, Fla.1955, 83 So.2d 274.
Affirmed.
OWEN, C. J., and WALDEN and CROSS, JJ., concur.